Case 3:15-cv-02287-BAS-NLS Document 204 Filed 10/02/20 PageID.8496 Page 1 of 1




  1

  2

  3

  4

  5

  6

  7

  8

  9                        UNITED STATES DISTRICT COURT
 10                      SOUTHERN DISTRICT OF CALIFORNIA
 11
        CHARLES MATTHEW ERHART,                         Case No. 15-cv-02287-BAS-NLS
 12                                                     consolidated with
                                     Plaintiff,         15-cv-02353-BAS-NLS
 13
                                                        ORDER SCHEDULING FINAL
 14           v.                                        PRETRIAL CONFERENCE
 15     BOFI HOLDING, INC.,
 16                                Defendant.
 17

 18            And Consolidated Case

 19

 20         The Court ORDERS the parties to appear on Wednesday, January 20, 2021,
 21   at 2:00 p.m., for a final pretrial conference (“PTC”). As per this Court’s Standing
 22   Order for Civil Cases and Civil Local Rule 16.1(f)(6), the parties shall lodge by e-
 23   mail to Chambers a proposed pretrial order no later than January 6, 2021. At the
 24   PTC, the parties should be prepared for the Court to set a date for trial, as well as any
 25   post-PTC deadlines, such as the deadline for filing motions in limine.
 26         IT IS SO ORDERED.
 27

 28   DATED: October 2, 2020

                                                  –1–                                   15cv2287
